13. Modernising labour law to meet the challenges of the 21st century (vote)
- Report: Protasiewicz
- Before the vote on Amendment 11
, rapporteur. - (PL) Mr President, I would just like to explain to my fellow Members that Amendments 11 and 12 are not new texts being added, but existing paragraphs being moved from elsewhere. As one of the groups has requested a roll call vote, I would like to inform them that voting against it will not change the fact that this text remains in the report, but that it will be in a different, less suitable place. For this reason I ask you to vote in favour of Amendment 12.
- Before the vote on paragraph 3
, rapporteur. - (PL) Mr President, One further clarification: just because we are now voting separately on paragraphs 3 and 4, that does not mean the amendments announced by the Committee on Women's Rights and Gender Equality will be excluded. That text will be inserted elsewhere, in the form of Amendments 20 and 21. They are therefore not being deleted from the report, but simply changing position.
- Before the vote on paragraph 4
(IT) Mr President, ladies and gentlemen, although I have heard the explanation given by the rapporteur, I would like to say that if we adopt paragraph 4, on which we are about to vote, we ought to bear in mind that the text of Amendment 21 is exactly the same as that of paragraph 4. So if we act in this way, we will have the same text twice in the report. If we wish to change the text, we ought to reject the first paragraph and then approve the amendment.
(ES) Mr Protasiewicz, please clear up Mr Cocilovo's doubts.
, rapporteur. - (PL) Mr President, Mr Cocilovo is right. Voting against the deletion of paragraph 3 and paragraph 4 means that if a vote is held on Amendments 20 and 21, we will simply be covering the same ground. For this reason I would ask this House that now we vote against, and then vote in favour of Amendments 20 and 21, which means that the text itself will remain the same, but it will only be moved to a more suitable place in the report.
- Before the vote on Amendment 37
(FR) Mr President, please could you tell the French booth that we are talking about paragraphs, not recitals.
It would appear that people are closing ranks in defence of the French language in this House. That is very good.
- Before the vote on Amendment 21
, rapporteur - (PL) Mr President, may I point out that as a result of the vote on paragraph 3, which was not deleted, and Amendment 20, which we adopted, in the report we now have two paragraphs which say the same thing. I therefore ask you to vote against Amendment 20, as we previously left that text in its old place.
(EL) We do not recognise you today, you are somewhat slow.
Thank you for that morale boost, Mr Sifunakis.